Citation Nr: 0915676	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  05-41 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable rating for hypertension as a 
secondary complication to service-connected diabetes 
mellitus, type II.  

2.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease (DDD) and lumbosacral strain in the 
lumbar spine.

3.  Entitlement to service connection for 
hypercholesterolemia. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to July 
1974.  
 
This matter is on appeal from the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge in March 2009.  A transcript of the hearing is of 
record.

At his hearing in March 2009, the Veteran stated that, in 
addition to the disability in his lumbar spine, he has 
experienced inhibited use of his thoracic and cervical spine 
due to his accident on active duty, as well as secondary to 
his lumbar spine disability.  The Board construes his 
statements as informal claims for entitlement to service 
connection for thoracic and cervical spine disorders.  
Therefore, these claims are referred to the RO for further 
consideration.

Next, the Veteran submitted a March 2004 medical statement to 
the file since the last supplemental statement of the case 
and did not include a waiver.  The Board has, accordingly, 
reviewed the additional evidence but finds that it is 
duplicative of evidence already submitted and considered and 
no waiver was required.  

Finally, the claim for entitlement to a rating in excess of 
10 percent for DDD and lumbosacral strain in the lumbar spine 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran requires continuous medication to control his 
hypertension, however, it is not manifested by a diastolic 
pressure of predominately 110 mm or more, or a systolic 
pressure of predominately 200 mm or more. 

2.  In December 2005, prior to the promulgation of a decision 
in the current appeal, the Veteran asked that his claim for 
service connection for hypercholesterolemia be withdrawn from 
appellate review.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 10 percent, but 
no higher, for hypertension have been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.104, Diagnostic Code 
(DC) 7101 (2008).  

2.  The criteria for the withdrawal of the Substantive Appeal 
in the claim for service connection for hypercholesterolemia 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.101, 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

Increased Rating for Hypertension

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

As the Veteran has perfected an appeal as to the assignment 
of an initial rating following the initial award of service 
connection for hypertension, the Board must evaluate all the 
evidence of record reflecting the severity of the Veteran's 
disability from the date of grant of service connection to 
the present.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  This could result in staged ratings, i.e. separate 
ratings for different time periods.  Id.  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2008).

In this case, the Veteran is rated at 0 percent for 
hypertension.  In order to warrant a compensable rating for 
hypertension, the evidence must show:

*	a diastolic pressure predominantly of 100 or more;
*	a systolic pressure predominantly of 160 or more; or
*	a history diastolic pressures of 100 or more and 
requires continuous medication for control.  (10 percent 
under DC 7101).  

Additionally, hypertension must be confirmed by readings 
taken two or more times on at least three different days.  

In support of this claim, the Veteran testified at a hearing 
before the Board in March 2009 that he had been on 
hypertension medication since 1997.  Since taking his 
medication, his systolic pressure had been in a range of 150 
to160, and his diastolic pressure had pressure had ranged 
from 90 to 98.
 
In this case, the Board concludes that a rating of 10 percent 
is warranted under the relevant criteria.  The evidence 
establishes that the Veteran is being treated with anti-
hypertensive medication.  Specifically, his private 
physician's December 2004 statement supports this finding.  
Moreover, according to his own statements in March and 
December 2005, as well as his March 2009 hearing, he 
continues to take hypertension medication, and has done so 
since 1997.  For this reason, the Board concludes that a 10 
percent is warranted.

Next, in determining whether the Veteran is entitled to a 
rating in excess of 10 percent, the Board concludes that his 
symptoms do not more nearly approximate a higher rating.  In 
order to warrant a rating for hypertension in excess of 10 
percent, the evidence must show:

*	diastolic pressure predominantly 110 or more; or
*	systolic pressure predominantly 200 or more.  (20 
percent under DC 7101).  

After reviewing the evidence in the record, the Board 
concludes that a rating in excess of 10 percent is not 
warranted.  First, treatment records do not include many 
blood pressure readings.  However, from June 2002 to January 
2004, his diastolic pressure was never greater than 94.  
Additionally, the highest systolic pressure noted was 150.  
As both are well below the necessary criteria, a rating in 
excess of 10 percent is not warranted on this basis.  

The Board has also considered the Veteran's statements in 
support of his claim.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  See Layno, 6 Vet. App. at 470.  
However, hypertension is not the type of disorder that a lay 
person can provide competent evidence on questions of 
etiology or diagnosis.  See Robinson v. Shinseki, No. 06-0164 
(March 3, 2009).

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant higher ratings for his 
disability; however, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  Therefore, the Board finds that 
the medical findings, which directly address the criteria 
under which the service-connected disability is evaluated, 
more probative than the Veteran's assessment of the severity 
of his disability.

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2008) but finds that the evidence does not 
show that the Veteran's hypertension has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.

Here, the Veteran worked as a program manager until he 
retired in 2001.  He has not asserted that he cannot continue 
work, nor does the clinical evidence indicate that he has 
been hospitalized, due to his hypertension.  Therefore, the 
Board finds that referral for an extraschedular evaluation 
for his hypertension under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

In sum, after a careful review of the evidence of record, the 
Board finds that the Veteran is entitled to a disability 
rating of 10 percent, but no more, for his service-connected 
hypertension.

Service Connection for Hypercholesterolemia

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  38 
C.F.R. § 20.204 (2008).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  In such 
an instance, the Board does not have jurisdiction to review 
the appeal, and a dismissal is then appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2008).

In a statement submitted in December 2005, the Veteran asked 
that his claims for service connection for 
hypercholesterolemia be withdrawn from appellate review.  
Indeed, at the March 2009 hearing before the undersigned VLJ, 
he did not discuss this issue.

In view of the Veteran's expressed desire, the Board 
concludes that further action with regard to this claim is 
not appropriate.  The Board does not have jurisdiction over 
the withdrawn issue and, as such, must dismiss the appeal of 
this claim.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's hypertension claim arises from his disagreement 
with the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
private medical records and statements related to the claim.  
The Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001). 

With respect to the claim for service connection, as the 
claim is being withdrawn, there is no additional VCAA 
notification needed.  


ORDER

A 10 percent rating, but no more, for hypertension is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.

Service connection for hypercholesterolemia is dismissed 
without prejudice.


REMAND

With regard to the Veteran's lumbar spine disability claim, 
the Board finds that additional development is required to 
satisfy VA's obligations under the VCAA.  Specifically, he 
stated at his March 2009 hearing before the Board that his 
private physician provided a statement from January 2006.  
However, this statement is not in the file, and should be 
obtained prior to adjudication.  Additionally, he indicated 
that he has received continued treatment from this physician 
since the date of his most recent treatment records in 
October 2004.  An attempt to obtain these records should be 
made as well.  

Once an attempt has been made to acquire these additional 
records, the Veteran should be provided an examination in 
order to ascertain the current extent of his low back 
disability.  The Board specifically points statements from 
his private physician indicating that he has ankylosing 
spondylitis that has resulted in a significantly limited 
range of motion and an abnormal gait.  

This evidence, however, was largely contradicted by the 
findings in a December 2004 VA examination.  Moreover, the 
Veteran's private physician stated that the Veteran was 
genetically predisposed to incurring ankylosing spondylitis.  
Therefore, the Board requires clarification as to whether the 
Veteran's symptoms are related to his service-connected 
disability, or a nonservice-connected genetic disorder.  

Finally, the Board determines that additional development is 
required with respect to the VCAA notice requirements.  In 
this regard, the Veterans Court held in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) that, for an increased-
compensation claim, § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.

It was further held that if the diagnostic code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement.  VA must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.

Accordingly, the case is REMANDED for the following action:

1.  Upon receipt of the proper release, 
request all treatment records from the 
Veteran's private physician for the period 
from October 2004 to the present, 
specifically to include the January 2006 
statement referred to during the March 
2009 hearing before the Board.  Any 
negative search result should be noted in 
the record.

2.  Make arrangements for the Veteran to 
be afforded an examination to determine 
the nature and extent of his lumbar spine 
disability.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.

The examiner should obtain a detailed 
clinical history from the Veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation, including ranges of motion, 
limitation of motion due to pain on use, 
weakness, excess fatigability, and/or 
incoordination.

If the results of the examination are 
different from the observations of the 
Veteran's private physician, the examiner 
is specifically asked to provide an 
opinion as to the basis of the findings of 
the private physician indicating ankylosis 
of the spine and any symptoms related to 
excessive guarding and abnormal posture or 
gait.  

The examiner should also address the 
effect the Veteran's ankylosing 
spondylitis has on his current 
symptomatology, and how much of these 
symptoms are attributable to his service-
connected disability.

3.  Issue a corrective VCAA notice letter 
which satisfies all VCAA notice 
obligations in accordance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Such notice should specifically apprise 
the Veteran of the evidence and 
information necessary to substantiate his 
increased rating claim.  Specifically, the 
notice should apprise the claimant that, 
to substantiate his claim, the medical or 
lay evidence must show a worsening or 
increase in severity of the disability, 
and the effect that such worsening or 
increase has on his employment and daily 
life.  The notice should also provide 
examples of the types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation.

The notice letter additionally should 
inform the claimant of the division of 
responsibility between him and VA in 
producing or obtaining evidence or 
information.

4. Upon completion of the above, 
readjudicate the issue on appeal.  If the 
benefits sought on appeal remain denied, 
issue a supplemental statement of the case 
and allow the appropriate period for 
response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


